Title: To Thomas Jefferson from Robert Gamble, 21 November 1793
From: Gamble, Robert
To: Jefferson, Thomas



Sir
Richmond, Novemr. 21. 1793

I have your favor of the 14th. Covering a letter to Mr. Mewburn, Which is delivered him to Night (he is returned some Weeks past).
It is with great pleasure I hear from you that the dreadful disease Which raged in Philadelphia has subsided. I wish the President may not have risked too much, by going in to the City so soon. Melancholly would public affairs appear to our Citizens, at this important Crisis; Should he be taken from the Helm of Government. Shall we have no
 
hopes of your Continuing in office? Many of your friends yet flatter themselves you will at [last?] postpone your resignation.
Since the day after I came to Richmond I have been confined to my Room and Bed by Sickness—And now I not able to sit up. This to a poor Country-born Merchant is a great difficulty at this particular season of the year. However, I trust that I feel gratitude to God, that I am in a fair prospect of recovery.
I have the pleasure to inform you that the Honble. John Brown is recovered from his sickness in Staunton and will be able to attend Congress early in the session.
The fellow Who brought your Wine (in cases) from Baltimore having been paid the freight there—did not call on my young man here—And therefore Stored them at Rockets. I believe all is safe. I understand you have more goods with the same people (Hague & Liester)—And now as I hope to be able in a few days to attend to business—I will select some Careful Waggoner by whom I can forward the Wine &c. either to Monticello or Colo. Bells at Charlotsville Safe. I am with sentiments of Esteem and respect Your Mo. Ob Hu st.

Ro: Gamble

